Citation Nr: 1102239	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left superficial peroneal nerve injury.

2.  Entitlement to a compensable evaluation for polycystic kidney 
disease prior to September 30, 2006, and an evaluation in excess 
of 30 percent from September 30, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 
1995.

These matters come before the Board of Veterans' Appeal 
("Board") from a June 2005 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Louis, Missouri, which increased the Veteran's disability 
evaluation for residuals of left superficial peroneal nerve 
injury to 10 percent, effective September 16, 2004, and continued 
his noncompensable evaluation for polycystic kidney disease.  In 
a subsequent March 2007 rating decision, the Des Moines, Iowa RO 
increased the Veteran's disability evaluation for polycystic 
kidney disease to 30 percent, effective September 30, 2006.  
Despite the assignment of an increased disability evaluation for 
this disorder, however, the issue remains in appellate status 
because a higher schedular rating is available.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (a rating decision issued after a 
notice of disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").

In a March 2007 statement, the Veteran requested the opportunity 
to testify at a personal hearing before a Decision Review Officer 
at the Des Moines RO.  However, in a June 2008 statement, he 
requested that the hearing be withdrawn.  As such, his hearing 
request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran's residuals of left superficial peroneal nerve 
injury are manifested by complaints of numbness, intermittent 
fatigue and weakness, and objective findings of no greater than 
mild incomplete paralysis of the superficial peroneal nerve, near 
normal range of motion of the left knee and ankle, no atrophy of 
any muscles of the left thigh or lower leg, negative findings for 
tenderness, edema, swelling, effusion and instability, no 
additional loss of motion or objective signs of pain upon 
repetitive use, normal deep tendon reflexes, normal vibratory 
sense and proprioception, normal dull/sharp sensation throughout 
the lower leg, and normal muscle strength.

2.  For the period prior to September 30, 2006, the Veteran's 
polycystic kidney disease was manifested by subjective complaints 
of intermittent right flank and right upper quadrant pain and 
otherwise normal diagnostic/laboratory findings.  There was no 
medical evidence of albumin constant or recurrent with hyaline 
and granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  There was also no medical evidence of any 
greater symptomatology under Diagnostic Code 7533.

3.  For the period from September 30, 2006, the Veteran's 
polycystic kidney disease has been manifested by hypertension no 
greater than 10 percent disabling under Diagnostic Code 7101.  
There has been no medical evidence of constant albuminuria with 
some edema; or, definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic Code 
7101.  There has also been no medical evidence of any greater 
symptomatology under Diagnostic Code 7533, including generalized 
poor health or markedly decreased function of kidney or other 
organ systems.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of left superficial peroneal nerve injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic 
Code 8522 (2010).

2.  For the period prior to September 30, 2006, the criteria for 
a compensable disability evaluation for polycystic kidney disease 
were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.115a, Diagnostic Code 7533 (2010).

3.  For the period from September 30, 2006, the criteria for a 
disability evaluation in excess of 30 percent for polycystic 
kidney disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.115a, Diagnostic Code 7533 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claims of entitlement to increased 
disability evaluations for residuals of left superficial peroneal 
nerve injury and polycystic kidney disease, the Board notes that 
service connection for both disorders was previously established, 
and the current appeals arose from claims for increased ratings.  
In October 2004, prior to the adjudication of the claims, the RO 
sent the Veteran a VCAA letter, which informed him that he should 
provide evidence showing that the symptoms from his service-
connected disabilities had increased in severity.  This letter 
provided notice of the types of evidence, both lay and medical, 
that could be submitted in support of a claim for an increased 
rating, and advised the Veteran of what VA would do to assist him 
in obtaining such evidence.  A subsequent letter dated June 2008 
provided the Veteran with the rating criteria for polycystic 
kidney disease.  In a March 2006 letter, the Veteran was informed 
of how VA assigns the effective date and disability rating 
elements of a claim.  See Dingess/Hartman, supra.  

      b.) Duty to Assist

The Board is satisfied that VA's duty to assist has been 
satisfied.  The claims folder contains the Veteran's service 
treatment records and post-service VA and private treatment 
reports, and VA examination reports dated April 2005, October 
2006 and August 2008.  Additionally, the file contains the 
Veteran's statements in support of his claims.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claims that 
have not already been obtained and associated with the record.

With regard to the VA examinations, the Board notes that the VA 
examiners reviewed the relevant documents in the Veteran's claims 
folder, performed comprehensive examinations of the Veteran's 
genitourinary and neurological systems, interviewed him regarding 
his past and current symptomatology and treatment, reviewed 
diagnostic test results and provided detailed reports of their 
findings sufficient to allow the rating authority to rate the 
severity of his disabilities in accordance with the established 
diagnostic criteria.  Accordingly, the Board finds the 
examination reports sufficient upon which to base a decision in 
this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA. The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).
 
The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In determining the adequacy of assigned disability ratings, 
consideration is also given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use, 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45.

A.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left superficial peroneal nerve injury.

The Veteran's service-connected residuals of left superficial 
peroneal nerve injury have been rated pursuant to the provisions 
of 38 C.F.R. § 4.124a, DC 8522, which provides the rating 
criteria for paralysis of the musculocutaneous or superficial 
peroneal nerve.  Where paralysis is complete, manifested by 
weakened eversion of the foot, a maximum rating of 30 percent is 
warranted.  Where paralysis is incomplete, with severe symptoms, 
a 20 percent rating is warranted; for moderate symptoms, a 10 
percent rating is warranted; and for mild symptoms, a 
noncompensable rating is warranted.

The term "incomplete paralysis" in peripheral nerve injuries 
such as this indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis, 
whether due to the varied level of the nerve lesion or partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  See note 
under "Diseases of the Peripheral Nerves."  38 C.F.R. § 
4.124(a).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
Although the use of similar terminology by medical professionals 
should be considered, it is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran contends that the symptoms from his residuals of left 
superficial peroneal nerve injury are greater than the current 10 
percent rating contemplates.  
In April 2005, pursuant to his request for an increased 
disability evaluation, he was afforded a VA examination.  He told 
the VA examiner that he experienced numbness and tingling in the 
lower left leg, along with flare-ups of pain, weakness and 
fatigue.  Upon examination, the examiner found that the only 
nerve affected was the lower extremity peroneal nerve.  There was 
no muscle atrophy.  Range of motion of the left ankle was normal 
in all movements except in dorsiflexion, where it was 0-10 
degrees out of 20.  After repetitive movement, joint function was 
limited by numbness, fatigue and weakness; however, there was no 
objective sign of pain.  The diagnosis was left superficial 
peroneal nerve injury.  The Veteran added that he did not allow 
the disorder to interfere with his normal daily activity.  

In January 2007, the Veteran was seen at the Sioux Falls, South 
Dakota VA Medical Center ("VAMC") with complaints of numbness 
of greater frequency in the left lower extremity.  Upon 
examination, he displayed functional range of motion of both 
lower extremities without evidence of swollen joints.  Straight 
leg raises test was negative for referral of symptoms down either 
lower extremity.  The examiner further observed that EMG and 
nerve conduction studies on the left leg revealed normal 
findings, as left peroneal motor nerve latency was delayed with 
mildly low amplitude and normal velocity.  The examiner opined 
that the Veteran had evidence of left peroneal motor nerve 
injury, which she said matched up well with his past medical 
history since he had a normal velocity evidencing an injury with 
healing that had occurred in the past and no current, acute 
process.  

In August 2008, the Veteran was afforded a second VA examination.  
Again, he reported that his left leg symptomatology had been 
increasing and progressing, with the chief complaint being knee 
weakness, tenderness and swelling.  Examination of the left leg, 
however, was unremarkable.  Results were negative for muscle 
atrophy, localized tenderness, edema, swelling, effusion, 
anterior drawer sign, Lachman's and McMurray's signs and 
instability.  Range of motion of the knee was 0-130 degrees 
(normal is 0-140 degrees).  After repetitions, there was no 
further loss of range of motion or objective signs of pain.  Deep 
tendon reflexes and sensations were normal, and there was full 
muscle strength.  The diagnosis was a history of left superficial 
peroneal nerve injury with minimal clinical and EMG findings.  
The Veteran said that the only effect of the disorder on his 
activities of daily living was that, periodically, when arising 
from a sitting position, the leg would collapse and he would have 
to sometimes hold onto something to take the weight of the leg 
while dressing.  He did not note any effects on his occupation.  

Based on a review of the evidence of record, the Board concludes 
that a rating in excess of 10 percent for residuals of left 
superficial peroneal nerve injury is not warranted.  As noted 
above, a 10 percent rating is warranted for incomplete paralysis 
with moderate symptoms.  A higher 20 percent rating is not 
warranted unless there are findings of severe symptoms.  
Additionally, as noted above, when the involvement in wholly 
sensory, the disability rating should be for the mild, or at 
most, the moderate degree.  In this case, however, throughout the 
pendency of the current appeal, there has been no probative 
evidence that the Veteran's left leg disability has been 
manifested by anything more than wholly sensory involvement with 
minimal findings on EMG.  During the April 2005 VA examination, 
although the Veteran complained of numbness, tingling and pain, 
the examiner found that there were no objective signs of pain, 
and the Veteran remarked that he did not permit the condition to 
affect his daily activities.  EMG and nerve conduction testing in 
January 2007 revealed a "past history" of a left superficial 
peroneal nerve injury with no evidence of any current findings.  
Similarly, during the August 2008 VA examination, the clinician 
found that examination of the left leg was unremarkable, and 
described the clinical and EMG findings as "minimal."  As such, 
a higher disability rating for the Veteran's residuals of left 
superficial peroneal nerve injury under DC 8522 is not for 
application in this case.

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's left leg disability.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case.").

The remaining diagnostic codes relating to disorders of the 
superficial peroneal nerve include DC 8622 for neuritis, and DC 
8722 for neuralgia.  However, because there is no medical 
evidence that the Veteran was ever diagnosed with either of these 
conditions, these diagnostic codes do not apply.  Similarly, as 
there is no medical evidence that the Veteran was ever found to 
have damage or disability to any other left leg peripheral nerve, 
the remaining diagnostic codes pertaining to peripheral nerves 
are inapplicable.  

The Board has also considered the Court's holding in DeLuca v. 
Brown, supra, where the Court stated that the rating authority 
must determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due to 
pain on use or flare-ups after repetitive motion.  In this case, 
although the Veteran is not service connected for a joint 
disability, either as a primary disorder or secondary to his 
superficial peroneal nerve injury, during the April 2005 VA 
examination, it was noted that he manifested left ankle joint 
function limited by numbness, fatigue and weakness after 
repetitive motion.  However, as it appears that this condition 
resolved and was not manifested in subsequent examinations, the 
Board finds that the temporary or intermittent functional 
limitations caused by the Veteran's residuals of left superficial 
peroneal nerve injury are contemplated in the evaluation of 
symptomatology that is represented by the current 10 percent 
rating.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected residuals of left superficial peroneal nerve injury are 
not so unusual or exceptional in nature as to render the assigned 
schedular rating inadequate.  The Veteran's disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by disability.  Moreover, there is no evidence that his 
disability has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 10 percent for residuals of 
left superficial peroneal nerve injury.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
assignment of staged ratings is not for application.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to a compensable evaluation for polycystic kidney 
disease prior to September 30, 2006, and an evaluation in excess 
of 30 percent from September 30, 2006.

The Veteran's polycystic kidney disease is evaluated under the 
provisions of 
38 C.F.R. § 4.115a, DC 7533.  The disorder is to be rated as 
renal dysfunction.  Evaluations of renal dysfunction are assigned 
under 38 C.F.R. § 4.115a, which provides that a noncompensable 
rating is assigned for albumin and casts with history of acute 
nephritis; or, hypertension.  A 30 percent evaluation is assigned 
for albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under DC 7101.  A 60 percent 
evaluation is assigned for constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under DC 7101.  An 80 percent 
evaluation is assigned for persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation is 
assigned in situations requiring regular dialysis or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  38 
C.F.R. § 4.115a.

Under DC 7101, a 10 percent disability rating requires diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or that an individual with a history 
of diastolic pressure predominantly 100 or more requires 
continuous medication for control.  A 40 percent disability 
rating requires diastolic pressure predominantly 120 or more.

Private treatment records from Sioux Valley Medical Associates 
reveal that on February 21, 2005, the Veteran was seen with 
complaints of hypertension and depression.  It was noted that the 
Veteran had been seen in the clinic on February 7, at which time 
he had been placed on Atenolol, a medication for hypertension.

In April 2005, the Veteran was afforded a VA examination.  
Although he complained of lethargy, he said that he was able to 
work a full-time job.  He said that his appetite was fluctuant 
and he had lost 60 pounds over the previous 12-24 months as a 
result of stress (it was noted that he was under stress as a 
result of encounters with his ex-wife).  His blood pressure was 
130/77.  He said that he voided 2-3 times per day and reported 
mild urinary hesitancy, but denied urinary frequency,  nocturia 
or incontinence.  It was noted that he did not require 
catheterization, dilations, dialysis, drainage procedures, a 
therapeutic diet or medications to treat his kidney disease.  The 
only genitourinary disease residuals noted were intermittent 
right flank and right upper quadrant pain.  A CT scan of the 
abdomen revealed multiple cysts associated with the right kidney; 
there were no cysts associated with the left kidney, spleen, 
pancreas or liver.  The examiner concluded that the examination 
was otherwise completely normal.
  
Review of VAMC treatment reports shows that, on September 30, 
2006, the Veteran was seen at the Sioux Falls VAMC for an initial 
examination to be placed in the VA healthcare system.  At that 
time, he reported his history of polycystic kidney disease.  He 
also requested medication for hypertension, as he said that his 
blood pressure readings had recently been somewhat higher than 
normal.  At that time, although it was noted that he was not 
taking any medications, he confirmed that he had previously been 
placed on Atenolol for hypertension by his private physician, but 
said that he had been taken off the medication in May 2005 when 
he underwent hernia surgery.  During the examination, his blood 
pressure was measured at 159/105.  He was diagnosed with 
hypertension and the clinician placed him back on Atenolol.  


In October 2006, the Veteran was afforded a second VA 
examination.  He said that he experienced some minor leakage 
about three times per week after urinating, but did not use an 
absorbent pad.  He also complained of right-sided flank pain 
twice per week; he said this pain sometimes caused him to have to 
stop and rest at work from 30 minutes to an hour.  He noted, 
however, that this pain did not affect his daily activities of 
living.  He denied urinary frequency and frequent urinary tract 
infections and said he had not been hospitalized for any urinary 
symptomatology in the past year.  Upon examination, it was noted 
that the Veteran had a 18 by 7 cm. scar in the right flank area 
from his 1994 surgery for kidney cysts (which was subsequently 
service connected).  Palpation to the right flank area produced 
no pain or discomfort; the examiner specifically noted that, 
despite the Veteran's claims of pain in that area, none was 
elicited during the examination.  The examiner further noted that 
there was no indication of malignancy, catheterizations, 
dilations, drainage procedures or specific diet therapies.  The 
diagnosis was intermittent right flank pain; this condition was 
also subsequently service connected.   

In August 2008, the Veteran underwent another VA examination.  At 
that time, he denied weakness, lethargy, anorexia and weight 
loss.  He said he typically urinated twice per day and 
occasionally once at night.  The examiner noted that there was no 
indication of recurrent urinary tract infections, bladder stones 
or renal colic, no acute nephritis, no edema and no 
hospitalizations for urinary-related symptoms in the previous 12 
months.  There was also no indication of catheterizations, 
dilations, drainage procedures or specific diet therapies.  The 
examiner further noted that the Veteran's creatinine levels had 
been relatively stable with BUN measured at 15mg% in June 2008 
during an evaluation at the VAMC.  He also observed that the 
Veteran still had a diagnosis of hypertension with excellent 
blood pressure control on medication.  However, he concluded that 
he did not have a history consistent with polycystic kidney 
disease, but rather, diagnosed him with right unilateral renal 
cystic disease, as there was no evidence the left kidney was 
affected.    

Based on a complete review of the evidence of record, the Board 
concludes that, for the period prior to September 30, 2006, a 
compensable rating is not warranted for the Veteran's service-
connected polycystic kidney disease under DC 7533.  In this 
regard, the Board observes that, despite private treatment 
records showing that the Veteran was placed on hypertension 
medication in February 2005, there is no evidence of record to 
show that he had a history of diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more.  In 
addition, even affording the Veteran the benefit of the doubt 
regarding the blood pressure readings taken in February 2005 when 
he was placed on Atenolol, the Board notes that there is not 
enough information of record to determine whether he remained on 
continuous medication for hypertension.  In that respect, the 
Board notes that, during the October 2006 VA examination, the 
Veteran said that his doctor had taken him off medication in May 
2005 when he underwent hernia surgery.  

Moreover, as noted above, there is no evidence that the Veteran 
had any greater symptomatology from his kidney disorder prior to 
September 30, 2006.  There was no evidence that the disorder 
produced albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema.  
Accordingly, the Board finds, for the period prior to September 
30, 2006, the criteria for a compensable rating for polycystic 
kidney disease under DC 7533 was not met.  
  
The Board further concludes that, for the period September 30, 
2006 forward, the criteria for a disability rating in excess of 
30 percent for polycystic kidney disease under DC 7533 was not 
met.  As discussed above, beginning on that day, it was noted 
that the Veteran was diagnosed with hypertension requiring 
continuous medication, and his diastolic pressure was measured at 
130.  However, there has been no medical evidence to show that 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under DC 710.  There has also been no evidence that the 
Veteran suffered from any greater symptomatology from the kidney 
disease, including no evidence of generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  

The Board has also considered whether any other diagnostic codes 
are applicable to the Veteran's polycystic kidney disease.  See 
Butts v. Brown, supra.  However, there is no evidence that he has 
ever been diagnosed with any other disorders of the genitourinary 
system during the course of this appeal or during the one-year 
period prior to his claim.  In addition, although he was found to 
have intermittent right flank pain with paresthesias involving 
the spinal nerve and a scar, both as secondary to his service-
connected polycystic kidney disease, he was afforded separate 
ratings for these disorders in an August 2007 rating decision.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, supra; Thun v. Shinseki, supra.  In this case, 
however, the Board concludes that the Veteran's service-connected 
polycystic kidney disease is not so unusual or exceptional in 
nature as to render the assigned schedular rating inadequate.  
The Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level of 
occupational impairment caused by disability.  Moreover, there is 
no evidence that his disability has caused marked interference 
with employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that, for the period prior to 
September 30, 2006, the preponderance of the evidence of record 
is against the Veteran's claim of entitlement to a compensable 
evaluation for polycystic kidney disease; and for the period from 
September 30, 2006, the preponderance of the evidence of record 
is against his claim of entitlement to a rating in excess of 30 
percent.  As there is not an approximate balance of evidence, the 
"benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. 
Principi, supra.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for residuals of left superficial peroneal nerve injury is 
denied.

For the period prior to September 30, 2006, entitlement to a 
compensable disability evaluation for polycystic kidney disease 
is denied.

For the period from September 30, 2006, entitlement to a 
disability evaluation in excess of 30 percent for polycystic 
kidney disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


